Citation Nr: 1445939	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-25 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to August 2002, and from March 2003 to October 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Pittsburgh, Pennsylvania RO certified the appeal to the Board.  

In June 2010 and January 2014, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The claim has since been returned to the Board for further appellate review.

In this case, the issue of a total disability rating based on individual unemployability (TDIU) is not before the Board because the Veteran did not file a notice of disagreement (NOD) in response to the February 2008 rating decision, which denied entitlement to a TDIU.  She had not reasserted the issue between February 2008 and this decision, but this does not preclude her from raising it again.  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

Since April 6, 2007, the Veteran's PTSD symptoms have been productive of occupational and social impairment with deficiencies in most areas, but not total social and occupational impairment.



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating for PTSD have been met from April 6, 2007.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations set forth VA's duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

This claim arose from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied with respect to this issue.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs), her military personnel records, and all relevant, identified, and available post-service treatment records, to include VA outpatient treatment records from the Altoona VA Medical Center (VAMC).  The AOJ also attempted to obtain the Veteran's records from the Social Security Administration (SSA); however, the SSA indicated that no records were available.  See July 2010 reply from SSA.  

The Veteran was medically evaluated in conjunction with her claim for a higher rating in April 2008 and April 2014.  The Board notes that the April 2014 VA examiner did not provide a global assessment of functioning (GAF) score for the Veteran; however, she did provide an opinion as to the level of occupational and social impairment caused by the Veteran's psychiatric symptoms.  As a whole, the examiners reviewed the Veteran's claims file, considered her complaints, conducted appropriate examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim, as together they addressed the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

Regarding the Board's June 2010 and January 2014 remands, as noted above, the AOJ attempted to obtain the Veteran's SSA records, obtained outstanding VA treatment records, and scheduled the Veteran for an appropriate VA examination.  As such, the Board finds that the AOJ has substantially complied with the June 2010 and January 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

In an April 2007 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating effective April 6, 2007.  The Veteran filed an NOD with the disability rating assigned.  She asserts that she is entitled to a higher rating because her service-connected disorder has affected every facet of her life, including her relationships with her family, her work, and her social life.  The Board agrees and finds that a 70 percent rating, but no higher, is warranted for the Veteran's PTSD since April 6, 2007.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  The current 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118 .

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

The Board notes that the Veteran has also been diagnosed with alcohol dependence (June 2007 VA mental health note); PTSD with depression, and adjustment disorder with depressed mood (February 2008 VA mental health note); depressive disorder secondary to PTSD and borderline personality traits (December 2008 VA mental health note); and alcohol use disorder (April 2014 VA examination).  The Board notes, however, that the medical evidence in this case does not distinguish between psychiatric symptoms related to her service-connected PTSD from her other identified disorders.  As such, the Board has considered all of the Veteran's psychiatric symptoms in evaluating her service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that an initial rating of 70 percent, but no higher, is warranted for PTSD since the effective date of service connection.

In this case, a March 2007 VA psychiatric record reflects that the Veteran reported that she was raped and attempted suicide during service.  She was hospitalized in service and had not had any treatment since separation.  She said she drank five to six mixed drinks each night in order to fall asleep, slept only three to four hours per night, and woke up frequently with nightmares.  She also reported that she was very withdrawn and afraid to leave her house without her husband because she felt unsafe.  She said she felt little emotional connection with her husband and children and that her husband was threatening to leave her if she did not get some help.  On mental status examination, the Veteran had adequate hygiene and grooming and made adequate eye contact.  Her mood was depressed and her affect was sad but appropriate for the subject matter.  Insight and judgment were guarded.  She denied any current suicidal or homicidal ideations, but acknowledges some vague ideation within the past two days.  There was no evidence of thought disorder.  Cognition was grossly intact.  There was no psychomotor agitation, retardation, or abnormal movements.  The diagnosis was PTSD and a GAF score of 55 was assigned.

Subsequent VA treatment records reflect that the Veteran had similar and ongoing symptoms in 2007.  In June, a GAF score of 55 was assigned.  In July, she reported having nightmares every night and being unable to sleep.  She said she tried to work, but was uncomfortable around men.  She said she did not feel safe when she was not with her husband.  She reported that she was having difficulty functioning on a daily basis.  She said her marriage was failing and she was fearful of being alone.  A GAF score of 40 was assigned.  In November 2007, she reported that she was going through a divorce and was working fulltime.  She said she was doing much better, but still had nightmares related to the rape.  

A February 2008 VA record reflects that the Veteran was working every day, but reported that it was a struggle.  She said she worked for her uncle who was very understanding and gave her breaks.  She was anxious and on edge.  She was tearful in the session.  She reported stress from her divorce.  She said she had little support and no friends.  When the children were not with her, she stayed home alone and drank.  She was unable to identify any interest or things she might like to do.  She said she felt nervous, scared, and angry most of the time.  She said she was not comfortable around men, had difficulty making eye contact, and re-experienced the trauma on a daily basis.  She denied suicidal and homicidal ideation.  A GAF score of 45 was assigned.  Later that month, a psychiatric note reflects that the Veteran reported similar symptoms and a GAF score of 45 was assigned.  

An April 2008 VA examination reflects that the Veteran reporting having nightmares every night and experiencing emotional distress when having to interact with males that she did not know.  She said she avoided activities that triggered recollections of the trauma and avoided talking about the assault.  She also reported a continued decrease in enjoying pleasurable activities.  She also had sleep disturbance and averaged only four to five hours of sleep per night.  She endorsed variability in concentration and hypervigilance and described having feelings of paranoia about men's intentions.  She had panic attacks approximately once per week.  She said she was currently working for her uncle on a full-time basis, but sometimes missed hours during the week because of panic attacks and distress.  She said she had only missed two or three full days since September 2007.  She reported that she was going through a divorce.  She described her relationship with her children as "awesome."  She said she did not engage in any recreational activities and did not like to go out or do anything anymore.  She said she had a friend or two that she socialized with on an occasional basis and that she interacted with family on a daily basis.  She said she had no difficulty performing parenting duties and household chores.  Psychodiagnostic testing indicated severe depression and that a trauma event had significantly impacted her functioning.  There were some discrepancies between the PTSD checklist and the symptoms reported during the clinical interview.  The examiner indicated that in their totality, the Veteran's scores on these tests appeared "somewhat over reported and inconsistent with her current report of symptoms and overall occupational and social functioning."  

On mental status examination, the Veteran's mood was anxious and guarded.  Her affect was congruent with the session content.  She was casually and appropriately dressed.  Her hygiene and grooming were good.  She did not exhibit any impairment of thought process or communication or endorse auditory or visual hallucinations or delusions.  She denied current suicidal or homicidal ideations and obsessive or ritualistic behavior.  She did not endorse any problems with memory.  She reported physical symptoms associated with panic attacks that occurred at least weekly.  When initially asked about her mood, she said she was "fine."  When asked specifically about depression, she reported some subjective feelings of depression, which she attributed to a recent switch in her medication.  She also endorsed subjective feelings of anxiety.  The diagnosis was PTSD secondary to adult sexual assault.  A GAF score of 65 was assigned.  The examiner noted that the Veteran worked on a full-time basis, but that her symptoms interfered with her work functioning approximately five to ten hours per week.  The examiner opined that the Veteran's psychiatric symptoms did not render her unemployable.  

A July 2008 VA social work note reflects that the Veteran reported having a lot of anxiety mostly surrounding her divorce and trying to obtain child support from her ex-husband.  She also reported that her sister overdosed on cocaine and methadone and was hospitalized.  She reported feeling very guilty about her sister and having a lot of anxiety.  She said slept through her alarm and was late to work.  She reported feeling stressed at work and was thinking about quitting.  A GAF score of 45 was assigned.  A December 2008 VA mental health note reflects that she ran out of medication and had not been taking it for two months.  She said her symptoms worsened.  She was more depressed and had difficulty obtaining access to providers.  She was very emotional and reactive.  The diagnoses were PTSD, depressive disorder secondary to PTSD, and borderline personality traits.

An April 2009 VA social work note reflects that the Veteran reported that she was under a lot of stress, mostly surrounding her ex-husband and his failure to pay child support.  She reported feeling very anxious and having panic attacks.  She reported that her boyfriend asked her to marry him and that he was a good man, but she felt anxious about the decision.  She said that there were not too many problems at work.  She denied suicidal and homicidal ideation.  She reported feeling depressed, anxious, irritable, and uptight.  She said she did not want to talk to people and wanted to be left alone.  She became tearful during the session.  An April 2009 psychiatric note dated later that month reflects similar symptomatology.  Her mood was depressed and she was quite emotional.  

An October 2009 VA social work note reflects that the Veteran reported increased depression.  She said she had problems getting out of bed and being motivated to do things.  She reported increased anxiety and panic attacks.  She said she was fired from her job because she was not going to work.  She also reported having nightmares.  A GAF score of 45 was assigned.  In December 2009, she reported that married life was going well.  She reported having anxiety, but denied suicidal and homicidal ideation.  A GAF score of 45 was assigned.  

In a March 2010 VA social work note, the Veteran said she was doing well for the most part, but avoided places where she might have to interact with men.  She was taking online courses to become a medical assistant because she felt it was more women oriented.  She reported nightmares, which were more vivid and realistic if she did not take her medication, and which caused her to be very anxious and hyper alert.  A GAF score of 50 was assigned.  In May 2010, she reported that she was stressed by all she had to do and was not coping well.  A GAF score of 50 was assigned.  A July 2010 psychiatric consult note reflects that the Veteran reported panic attacks, nightmares, and a tremendous amount of stress at home between caring for her daughter's stepson and an ill father.  She said her mood was better since on Citalopram.  There was a full range affect that was slightly dysthymic, no evidence of thought disorder, and adequate insight and judgment.  

January 2011 mental health notes reflect that the Veteran became pregnant, went off her medication, and experienced an increase in symptoms.  In February 2011, she reported poor energy, lack of motivation, irritability, crying, and hypersomnia.  She said her symptoms intensified since Citalopram was discontinued.  A GAF score of 50 was assigned.  A July 2011 mental health note reflects that she was still pregnant, taking medication, and that the medication had helped her anxiety and mood.  Her affect was described as euthymic.  

A September 2012 VA primary care note reflects that the Veteran reported that she felt stable on Zoloft and did not need a therapist.  She denied suicidal and homicidal ideations.  A February 2013 VA mental health note reflects that the Veteran was pregnant.  She said she continued to have some anxiety but managed okay.  She denied suicidal or homicidal ideations.  On mental status examination, her mood and affect were anxious.  The Veteran failed to show to mental health appointments scheduled in May, August, and September 2013.

A February 2014 VA mental health note reflects that the Veteran reported that she thought her medication needed to be adjusted.  She said she felt tired all the time and had no energy.  She said that it was difficult to sleep with young children.  She reported some decreased stress in relationship to her being caretaker for her father because she cut her hours down to two days a week.  She was near tearful at times during the visit.  She described her mood as "a little depressed."

During an April 2014 VA examination, the Veteran reported persistent and distressing re-experiencing of military traumas, anxious mood and affect, sleep disturbance, excessive worry, panic attacks, partial agoraphobia, hypervigilance, exaggerated startle response, irritability, and memory disturbance.  She described consuming excessive alcohol to the point of black-out most nights, with resulting sleep disturbance, memory impairment, and chronic fatigue.  She reported a positive relationship with her husband and good relationships with her children and parents.  She was a part-time caregiver for her father, who had suffered a stroke.  She also reported having several friends, including one close female friend.  It was noted that she did not work from 2007 until she began caring for her disabled father in 2009.  She worked full time until 2012, when she reduced her hours after having two babies.  She continued outpatient psychiatric care and was prescribed Zoloft, which she said was partially effective.  She was not receiving psychotherapy services because she felt she did not have time.  

On mental status examination, the Veteran was appropriate dressed and groomed.  She exhibited a mildly anxious affect, good social skills with good eye contact, and infrequent but appropriate smiles.  The examiner diagnosed PTSD and alcohol use disorder.  The examiner indicated that the symptoms of alcohol use disorder developed in the past year as she became increasingly anxious and overwhelmed with responsibilities involved in raising five children superimposed upon her PTSD symptoms.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactory, within normal routine behavior, self-care and conversation.

In this case, the Board finds the Veteran exhibited some psychiatric symptoms among the criteria for a 70 percent rating and some symptoms among the criteria for 30 and 50 percent ratings.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted.  In this regard, the Board notes that the Veteran exhibited near-continuous depression and anxiety.  Although these symptoms have been managed somewhat by medication, she frequently described herself as feeling depressed and anxious.  Her mood and affect were also frequently observed as being depressed or anxious.  She was often tearful during her evaluations.  She described feeling uncomfortable around men she did not know, which affected her employment.  She reported being withdrawn, fearful of leaving her house, and avoiding social contact.  She also reported frequent nightmares and panic attacks occurring at least once a week.  Although the April 2014 VA examiner opined that the Veteran's level of occupational and social impairment was consistent with the criteria for a 30 percent rating, the Board must weigh this opinion against other evidence of record showing near-continuous depression and anxiety, social isolation, and occupational impairment.  Resolving reasonable doubt in her favor, the Board finds that her symptoms resulted in deficiencies in most areas (i.e., work, family relations, judgment, thinking, and mood). 

The Board notes that the assigned GAF scores ranging from 45 to 50 (in February 2008, July 2008, October 2009, December 2009, March 2010, May 2010, and January 2011) are indicative of serious impairment in social and occupational impairment.  These GAF scores are consistent with the criteria for a 70 percent rating.  The GAF scores of 55 (in March 2007, June 2007) and 65 (in April 2008) are indicative of moderate or some mild symptoms and are suggestive of less impairment than contemplated in the criteria for a 70 percent rating.  The GAF score of 40 (in July 2007) is indicative of major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  This score is consistent with a 70 percent rating or possibly 100 percent rating; however, as explained below, the Veteran's symptoms have not resulted in the level of impairment consistent with a 100 percent rating.

In this case, the evidence does not reflect total occupational and social impairment due to the Veteran's psychiatric symptoms.  She did not exhibit symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Moreover, he did not exhibit symptoms of similar severity, frequency, or duration.  To the extent she exhibited depression and anxiety; these symptoms were not so severe as represent a persistent danger of hurting herself or an intermittent inability to perform activities of daily living.  Finally, the evidence does not show total social impairment as the Veteran retained positive relationships with her children, husband, and parents.  She also had some friendships.  Furthermore, there was not total social impairment as she was able to work at least part-time; she reduced her hours when she had children with her second husband.  The Board notes that the Veteran is significantly impaired; the impairments do not, however, rise to the level of total impairment.  Collectively, the evidence reflects that neither the Veteran's symptoms nor her overall level of impairment more nearly approximate the total occupational and social impairment required for a 100 percent rating.

In reaching this decision, the Board considered the Veteran's lay statements.  The Veteran is competent to report her psychiatric symptoms, including depression, anxiety, nightmares, difficulty sleeping, and social isolation.  See Jandreau, 492 F.3d at 1376-77.  The Board also finds her statements to be credible and consistent with the evaluation assigned.  To the extent she argues her symptomatology is more severe, her statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's general lay assertions.  In consideration of the above, the Board finds that a 70 percent rating, but no higher, is warranted for PTSD from April 6, 2007.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the psychiatric symptoms described by the Veteran are contemplated by the applicable rating criteria.  The criteria contemplate the frequency and severity of PTSD symptoms and their impact on social and occupational functioning.  Hence, the evidence compels the conclusion that the degree of impairment in this case does not rise to the level that application of the regular schedular standards are impractical.  Therefore, referral for consideration of an extraschedular rating for disabilities at issue is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

A 70 percent rating for PTSD from April 6, 2007 is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


